Citation Nr: 0030795	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  00-08 792	)	DATE
	)
	)

THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945 and from September 1950 to April 1952.  The 
claimant is an attorney who represented the veteran before 
the VA and the United States Court of Appeals for Veterans 
Claims (Court) with respect to various claims for veterans' 
benefits.

This claim was previously before the Board of Veterans' 
Appeals (Board) in May 2000.  The attorney perfected a timely 
appeal of the May 2000 decision to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated in 
September 2000, the Court vacated the Board's decision, and 
remanded the claim to the Board in accordance with a Motion 
for Remand, filed by the Secretary of VA and unopposed by the 
claimant.  The Court did not retain jurisdiction over the 
matter.


REMAND

By decision of May 9, 2000, the Board held that the criteria 
for eligibility for payment of attorney fees had not been met 
with regard to recent grants of entitlement to individual 
unemployability compensation benefits and entitlement to an 
increased disability rating for residuals of multiple 
sclerosis.  In this decision, the Board conducted an initial 
review of the issue of eligibility for payment of attorney 
fees.

In Scates v. Gober, 14 Vet. App. 62 (2000), the United States 
Court of Appeals for Veterans Claims (Court) held that 

[A]ll issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Scates, at 65.

As the Court has vacated the Board's May 2000 decision, and 
as under Scates the Board does not have original jurisdiction 
over the issue of eligibility for payment of attorney fees, 
the only remaining action is for the Board to pass the case 
to the RO to allow the RO to properly exercise original 
jurisdiction over the attorney's claim for payment of 
attorney fees.  Under the terms of the Court's order, the 
Board has no jurisdiction over this case, other than to refer 
it to the RO, as the proper forum for this claim.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for initial review and 
adjudication of the issue of eligibility for payment of 
attorney fees from past-due benefits.  




		
	V. L. Jordan
Veterans Law Judge,
 Board of Veterans' Appeals





